Colt, J.
The defendants are charged with infringement of the first claim of letters patent No. 24,022, granted May 17,1859, and extended seven years from May 17, 1878, to Joshua Gray, for improvements in sewing-machines. The specification says:
“My invention is upon that class of sewing-machines which form a double looped stitch, with two threads, and is designed to attain precision and certainty of action with the greatest simplicity of mechanism, and consists in certain details of construction, which will be now fully set forth and described.”
These details of construction covered by the first claim relate to an improved feeding mechanism. The feed of a sewing-machine should have four movements, upwards when engaging the cloth, forwards when feeding, downwards when disengaging, and backwards to .the point of beginning. The patent describes a long reciprocating bar actuated by a rock-shaft. The bar extends from the driving end of the machine, and engages the feed-bar, which is transverse to it. The reciprocating bar *343lias three inclines, two on tho opposite edges of the bar, and one on its upper face. The feed-bar has two stops, one adjustable, and the other fixed. Tho adjustable stop regulates the length of the stitches by regulating the.movement of the feed-bar. Tho longitudinal motions of the feed-bar are given by the two inclines on the sides of the reciprocating bar, acting in connection with the stops on the feed-bar. The upward movement of the feed is caused by the incline on the face of the reciprocating bar acting with the food-bar. Tho feed-bar is moved upwards, against the pressure of a spring, which forces the feed downwards after the upward movement has ecasod. Tho claim is as follows:
“The combination of the reciprocating bar, G, with its side inclines, 10 and 11, and upper incline, w, with feed-bar, H, stop, v, and adjustable stop, t, arranged and operating as herein described for the purpose set forth. ”
The elements of this combination aro (1) tho reciprocating bar, G, constructed with two side inclines and an upper incline; (2) the lbod-bar, N, arranged crosswise of one end of the reciprocating bar; (3) the fixed stop, v, on the food-bar; and (4) the adjustable stop, i, on the feed-bar, —the whole “arranged and operating as heroin described.”
In view of the previous state of the art, it is clear that Gray’s invention was not a broad one; hut, as he states in his specifications, it was for improvements in details of construction. In defendants’ machine two cams are arranged, one above the other, on a vertical rotating shaft. The cams are so arranged that one moves a bar or rod back and forth, and the other from side to side. At the end of tho -rod is tho food-bar, which closely embraces the rod between two fixed jaws. Tho rod has an adjustable fulcrum about midway between tho driving end of the machine and the feed-bar. Bearing in mind tho scope of the Gray invention, in view of the prior state of the art, I am satisfied, upon a comparison of the two machines, that the defendants’ machine does not contain either the reciprocating bar or tho adjustable stop of the Gray patent. The bars do not have tho same motions or operation. Both bars may be said to have a reciprocating motion in the direction of their length, but the lateral motion of the two is quite different. The defendants’ bar is really a lever, which is vibrated about a center; its vibrating or rocking movement being compelled by one cam, and its reciprocating movement by another. Owing to the action of the inclines on the plaintiff’s bar, the lateral movement of the feed takes place with the reciprocating movement of the bar. This is not true in defendants’ machine, whose vibratory motion is distinct and separate from the reciprocating. It seems to me that to put the Gray inclines on the defendants’ bar would render the machine practically useless.
It is said that in defendants’ machine two cams are merely substituted for two inclines or wedges, and that a wedge and a cam arc plainly equivalents, and have been so called by the supreme court in Burr v. Duryce, 1 Wall. 531, 573. Whatever may be true, whore a cam is merely substituted for a wedge in a machine, in this case, considering their different mode of operation, I cannot regard the two cams, in connection with the rod as arranged in defendants’ machine, the more equiv*344alent of the rod and two inclines of the Gray patent. Again, the adjustable stop, f, is made an element of the second claim of the Gray patent. In defendants’ machine there is an adjustable fulcrum upon which the rod oscillates-, and by this means the lateral movement of the end of the rod, which is engaged with the feed-bar, is regulated without permitting any- play or lost motion between any part of the rod and the feecL-bar. The two jaws of the feed-bar in defendants’ machine fit the vibrating rod closely, and neither of them is adjustable. I do not think the adjustable stop, or the stops of the Gray machine, or what fairly may be considered their equivalent, are to be found in the defendants’ device.
In my opinion, no infringement has been shown, and the bill should be dismissed.